DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-9, in the reply filed on 09/09/2021 is acknowledged. The traversal is on the grounds that there is no undue burden in examining the claims. Applicants argues that the search/examination of the subject matter of both Groups in a single application would not place a serious search/examination burden on the Examiner due to the extensive overlap in the claims. This argument has been considered but not found persuasive. MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown. Furthermore, the inventions have acquired separate statuses in the art in view of their different statutory categories. The requirement is deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2019 has been considered by the examiner.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: water containment measuring system 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1, line 10: please add an “and” after “the second electrode” to recite “the second electrode; and
Claim 8, line 1: please amend the preamble to remove “water” in order to recite “The . 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Merrill (US 5,990,684 A).
Regarding claim 1, Merrill discloses a contaminant measurement system for measuring a concentration level of a preselected contaminant in a volume of water 
a housing defining a chamber configured for receipt of the volume of water (monitor 10 has a conduit housing 30 that defines an inner chamber and is configured to receive analyte water [Col. 6:25-49; Fig. 2]);
a detection agent disposed in the volume of water in the chamber, the detection agent configured to selectively interact with the preselected contaminant in the volume of water in the chamber (ion exchange resin bed 42 is disposed in the volume of water in the chamber wherein the analyte “contaminate” has a selectivity coefficient higher than a target ion and thus displaces the target ion in the ion exchange resin bed 42 [Col. 6:25-49; Fig. 2]);
a sensing circuit having a first electrode and a second electrode both disposed at least partially in the volume of water in the chamber, the first electrode spaced at a distance from the second electrode (conductive pads “first and second electrodes” 48 are connected to a sensing circuit such that as target ions interact with the conductive pads the change in conductivity between the conductive pads is measured [Col. 6:25-64; Figs. 1A-2]); and
a controller in electrical communication with the sensing circuit (a microprocessor is in communication with the voltmeter of the sensing circuit [Col. 6:46-64; Figs. 1A-2]), the controller configured to:
receive one or more electric signals from the sensing circuit (voltage is measured by the voltmeter [Col. 6:46-64]);
determine a parameter value indicative of the concentration level of the preselected contaminate in the volume of water based at least in part on the one or more electrical signals (when the target ions T cause a change in the conductivity between the conductive pads 48, the resultant change to the resistance necessitates a corresponding change to the potential E to maintain a constant current I and thus the change in voltage detected by the voltmeter is indicative of the concentration level of the preselected contaminate that initiated the release of the target ion T [Col. 6:25-64]);
determine the concentration level of the preselected contaminant in the volume of water in the chamber based at least in part on the parameter value (the microprocessor computes the concentration of the contaminate ions in the analyte [Col. 7:44-54; Col. 13:1-17]); and
output the concentration level of the preselected contaminant in the volume of water in the chamber (the microprocessor computes the concentration of the target ions in the analyte and displays the result such that it is quantifiable to the user; the concentration is transmitted to an output device such as a PC (which would comprise a monitor) [Col. 5:38-39; Col. 7:44-54; Col. 13:1-3; Claims 8 and 18]).
Regarding claim 4, Merrill further discloses wherein the device comprises a display device communicatively coupled with the controller, and wherein the concentration level is output by the controller to the display device so that the determined concentration level is present to a user (the microprocessor comprises a 
Regarding claim 7, Merrill further discloses wherein in determining the concentration level of the preselected contaminate in the volume of water within the chamber based at least in part on the parameter value, the controller is further configured to: 
calculate a parameter difference value for the determined parameter value, wherein the parameter difference value for the determined parameter value is descriptive of a base reference parameter value subtracted from the determined parameter value (the change in voltage is detected by the voltmeter which is the measurement of the initial and final voltage caused by the release/detection of the target ions that cause the change in the conductivity of the water [Col. 6:25-64]); and
correlate the calculated parameter difference value for the determined parameter value to the concentration level of the preselected contaminate in the volume of water in the chamber utilizing a trend line (the concentration of the contaminate analyte is calculated by comparing the number of ions of the target ions to a conversion table embedded in the microprocessor [Col. 6:25-64; Col. 12:61 - Col. 13:13; One skilled in the art would understand that the recitation of a “conversion table” is indicative of a calibration table/curve where the measured values correspond to the concentration of the analyte present]).
Regarding claim 9, Merrill further discloses wherein the parameter value is indicative of at least one of a voltage between the first electrode and the second electrode, an electrolytic current flowing between the first electrode and the second electrode, a conductivity of the volume of water within the chamber, and a resistivity of the volume of water within the chamber (the target ions yielded from the ion exchange resin causes a change in conductivity between the conductive pads 48 that cause a change in the resistance that necessitates a corresponding change in the voltage that is detected by the voltmeter [Col. 6:56-64]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, as applied to claim 1 above, and further in view of Godjevargova et al. (T Godjevargova, A Simeonova, A Dimov, Adsorption of heavy metal ions from aqueous solutions by porous polyacrylonitrile beads, J. Applied Polymer Science 83 (2002) 3036-3044) and Kiani et al. (GR Kiani, H Sheikhloie, N Arsalani, Heavy metal ion removal from aqueous solutions by functionalized polyacrylonitrile, Desalination 269 (2011) 266-270). 
Regarding claim 2
Merrill is silent on the composition of the ion exchange resin beads and thus fails to expressly teach “wherein the plurality of beads is a plurality of sodium hydroxide treated polyacrylonitrile homopolymers beads”. 
Godjevargova teaches an ion-exchange material for adsorbing heavy metal ions such as Cu, Zn and Pb [abstract] wherein the beads are formed of polyacrylonitrile beads that have been modified with sodium hydroxide [Pg. 3037, Materials and Chemical modification with NaOH and Hydroxylamine]. Godjevargova further teaches wherein the polyacrylonitrile material is suitable for the adsorption of heavy metal ions including Cu, Zn, and Pb and can subsequently be regenerated and reused [abstract; Pgs. 3043-3044 and Fig. 9]. Godjevargova teaches wherein the beads are formed of polyacrylonitrile copolymers and thus fails to teach wherein the beads are “homopolymers” beads. Kiani teaches the adsorption of heavy metal compounds including Hg, Fe, Pb, Ag and Zn from a solution wherein the compounds are removed using a homopolymers polyacrylonitrile material [abstract; 2.1. Materials and instruments]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute generic ion-exchange beads disclosed by Merrill with homopolymers polyacrylonitrile beads that have been modified with sodium hydroxide because Godjevargova teaches that PAN beads are known to adsorb heavy metals such as Cu, Zn, and Pb [abstract] and have the added function of being able to be regenerated once the material is saturated with the adsorbed material [Pgs. 3043-3044; Fig. 9] and Kiani teaches wherein it is known to form PAN material with a homopolymers of PAN (rather than a copolymer) [abstract; 2.1. Materials and 
Regarding claim 3, the limitation “wherein the preselected contaminant is lead” is an article worked upon limitation. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the preselected contaminant (material worked upon) but fails to limit the measurement system itself (by a structure being claimed), the limitations of the claim have no patentable weight. The purposes of compact prosecution the examiner notes that Merrill further teaches wherein the contaminate can be lead wherein the lead contaminate would displace the Cu target ions from the ion exchange resin to be measured by the sensor [Col. 6:65 through Col. 7:6].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, as applied to claim 1 above, and further in view of Gutierrez Martinez (US 20170131253 A1; hereinafter referred to as Gutierrez). 
Regarding claims 5-6, Merrill discloses the limitations of claim 1 as outlined previously. Merrill discloses wherein the conductor pads are preferably gold, but that 
Merrill therefore fails to expressly teach “wherein the first electrode is formed of a first electrically conductive material and the second electrode is formed of a second electrically conducting material dissimilar to the first electrically conducting material”, of instant claim 5, and “wherein the first electrically conducting material of the first electrode is copper and the second electrically conducting material of the second electrode is graphite”, of instant claim 6. 
Gutierrez discloses a device for real-time monitoring and analyzing of liquid substances, specifically for electrochemically determining the amount of a contaminate in a liquid sample such as within water inlet piping [abstract; Para. 0072] wherein the electrochemical sensor comprises plural working electrodes that are composed by different metals with different electro-negative properties that can include non-precious metals such as copper and graphite [Para. 0088]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes disclosed by Merrill with two working electrodes that are dissimilar with different electro-negative properties, including copper and graphite, because Gutierrez teaches the use of dissimilar electrodes including copper and graphite for electrochemical sensing of contaminates in water [abstract; Para. 0072, 0088] and Merrill teaches that “other conductive materials commonly used in such applications may be used to achieve similar results” [Col. 6:33-37].. The simple substitution of one known element for another (i.e., one electrode pair for another) is likely to be obvious when predictable results are achieved (i.e., . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill, as applied to claim 1 above, and further in view of Ammer (US 3,383,310 A). 
Regarding claim 8, Merrill discloses the limitations of claim 1 as outlined previously.
Merrill further discloses wherein the housing has an inlet port defining an inlet of the chamber and an outlet port defining an outlet of the chamber (Inlet port 32 and outlet port 34 are connected to the chamber [Col. 6:25-27; Fig. 2]), wherein the contaminant measurement system further comprises:
an inlet supply conduit providing fluid communication between a water source and the inlet of the chamber (the supply conduit coming from water filter 14 is shown in Fig. 2 where reference element 32 is identified and is connected to the opening/inlet 32 of the chamber 30 and supplies water to the chamber from the water filter 14 [Col. 6:25-49; Figs. 1-2]); and
an outlet supply conduit in fluid communication with the outlet of the chamber, the outlet supply conduit operable to allow the volume of water to drain from the chamber (the outlet supply conduit leaving the chamber 30 is shown in Fig. 2 where reference element 34 is identified and is connected to the opening/outlet 34 of the chamber 30 and allows the water to drain from the chamber 30 [Col. 6:25-49; Figs. 1-2]).
Merrill is silent on the use of an inlet valve and thus fails to expressly teach “an inlet valve positioned along the inlet supply conduit and operable to selectively allow the volume of water to flow into the chamber”. 
Ammer discloses a system and method for measuring cation contaminates in water [Col. 1:21-35] wherein the ion exchange material is connected to the crude or fresh water circuit by way of a valve 2 such that when the valve 2 is opened the crude water flows through the ion exchange material in the container 1 whereby the electrochemical measurements are performed after the contaminate ion displaces a target ion from the ion exchange material, and valve 2 may be closed to divert water away from the ion exchange material such that the material may be regenerated when the material has been saturated with contaminate ions [Col. 4:64 - Col. 5:42; Fig. 1]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Merrill to include an inlet valve positioned along the inlet supply conduit and operable to allow the flow of water to flow into the chamber because Ammer teaches that an inlet supply valve may be used to allow the flow of water through an ion exchange material from a crude water supply and also allows the user to divert the water flow away from the ion exchange material such that the material may be regenerated when saturated with contaminate ions [Col. 4:64 - Col. 5:42; Fig. 1]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng et al. (S Deng, R Bai, JP Chen, Aminated Polyacrylonitrile fibers for lead and copper removal, Langmuir 19 (2003) 5058-5064), Godjevargova et al. (T Godjevargova, A Simeonova, A Dimov, Adsorption of lead and copper on modified polyacrylonitrile beads, J. Applied Polymer Science 79 (2001) 283-288), Kampalanonwat et al. (P Kampalanonwat, P Supaphol, Preparation and adsorption behavior of aminated electrospun polyacrylonitrile nanofiber mats for heavy metal ion removal, J. Applied Materials and Interfaces 2(12) (2010) 3619-3627), Jamil et al. (SNAM Jamil, M Khairuddin, R Daik, Preparation of acrylonitrile/acrylamide copolymer beads via a redox method and their adsorption properties after chemical modification, e-Polymers 15(1) (2015) 45-54), and Simeonova et al. (AK Simeonova, TI Godjevargova, AD Dimov, D Dinkov, Copper removal in fixed beds by modified polyacrylonitrile sorbents, J. Environmental Protection and Ecology 3(3) (2002) 750-761) disclose the use of neat PAN or copolymers of PAN for the capture of heavy metals. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795